Exhibit 10.2

EMPLOYMENT AGREEMENT

between

DAVID C. SHIELS

and

ACCESS MIDSTREAM PARTNERS GP, L.L.C.

Effective January 1, 2013



--------------------------------------------------------------------------------

EMPLOYMENT AGREEMENT

THIS AGREEMENT is made effective as of January 1, 2013 (the “Effective Date”),
between ACCESS MIDSTREAM PARTNERS GP, L.L.C, a Delaware limited liability
company (the “Company”), and David C. Shiels, an individual (the “Executive”).

W I T N E S S E T H:

WHEREAS, the Company desires to retain the services of the Executive and the
Executive desires to make the Executive’s services available to the Company.

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
Company and the Executive agree as follows, effective as of the Effective Date:

 

1. Employment. The Company hereby employs the Executive and the Executive hereby
accepts such employment subject to the terms and conditions contained in this
Agreement.

 

2. Executive’s Duties. The Executive is employed on a full-time basis.
Throughout the term of this Agreement, the Executive will use the Executive’s
best efforts and due diligence to assist the Company in achieving the most
profitable operation of the Company and the Company’s Affiliates (as defined in
paragraph 6.1.1) consistent with developing and maintaining a quality business
operation. The Executive shall also devote all of the Executive’s working time,
attention and energies to the performance of the Executive’s duties and
responsibilities under this Agreement.

 

  2.1 Specific Duties. The Executive will serve as Chief Financial Officer, of
the Company (or any successor entity thereto), or any entity to which
substantially all of the Company’s assets are transferred or contributed, and in
such positions as are mutually agreed upon by the parties. The Executive shall
perform all of the duties required to fully and faithfully execute the office
and position to which the Executive is appointed, and such other duties as may
be reasonably requested by the Executive’s supervisor. During the term of this
Agreement, the Executive may be nominated for election or appointed to serve as
a director or officer of any of the Company’s Affiliates as determined in such
Affiliates’ Board of Directors’ sole discretion. On behalf of the Company, the
services of the Executive will be requested and directed by the Chief Executive
Officer of the Company.

 

  2.2 Rules and Regulations. The Company has issued various policies and
procedures applicable to employees and the Executive including an Employment
Policies Manual which sets forth the general human resources policies of the
Company and addresses frequently asked questions regarding the Company. The
Executive agrees to comply with such policies and procedures except to the
extent inconsistent with this Agreement. Such policies and procedures may be
changed or adopted in the sole discretion of the Company without advance notice.

 

3. Other Activities. Except as provided in this Agreement or approved by the
board of directors of the Company (the “Board”), in writing, the Executive
agrees not to: (a) engage in other business activities independent of the
Company or its Affiliates; (b) serve as an officer, director, partner, member,
principal, employee, agent, representative, consultant or independent contractor
of any entity or firm other than the Company or its Affiliates; or (c) directly
or indirectly own, manage, operate, control or participate in the ownership,
management, operation or control of, or have any interest, financial or
otherwise, in any Midstream Gas Gathering and Processing Business other than on
behalf of the Company and its Affiliates. For purposes of this

 

Page 2



--------------------------------------------------------------------------------

Agreement, the term “Midstream Gas Gathering and Processing Business” means any
business (i) involving the gathering, compressing, dehydrating, processing,
treating, fractionating, marketing and transporting natural gas and/or natural
gas liquids or (ii) engaged in by the Company and its Affiliates now or at any
time during the term hereof. The foregoing will not prohibit ownership of
publicly traded securities or service as an officer or director of a
not-for-profit organization. If the Executive serves as a director or officer of
a not-for-profit organization, the Executive shall disclose the name of the
organization and his involvement in an annual disclosure statement, the form of
which shall be provided by the Company.

 

4. Executive’s Compensation. The Company agrees to compensate the Executive as
indicated on Exhibit 4 to this Agreement. Base Salary, as defined in Exhibit 4,
will be paid to the Executive in regular installments based on the payroll
frequency designated by the Company during the term of this Agreement. Any bonus
compensation is subject to the requirement that the Executive be an active
full-time employee of the Company on the bonus payment date selected by the
Company and will be at the absolute discretion of the Company in such amounts
and at such times as the Board may determine. The Executive recognizes and
acknowledges that the award of bonuses is not guaranteed or promised in any way.
Additionally, in the event the Executive resigns employment, the Executive shall
not be eligible for any bonus compensation that may have otherwise been payable
after such initial notice of resignation. Any restricted stock or other awards
granted by Access Midstream Partners, L.P. (the “MLP”), to the Executive from
the Company’s various equity compensation plans will be subject to the terms and
conditions thereof and the applicable award agreement.

 

  4.1 Benefits. The Company will provide the Executive such retirement benefits,
reimbursement of reasonable expenditures for dues, travel and entertainment and
such other benefits as are customarily provided to similarly situated employees
of the Company and as are set forth in and governed by the Company’s Employment
Policies Manual. The Company will also provide the Executive the opportunity to
apply for coverage under the Company’s medical, life and disability plans, if
any. If the Executive is accepted for coverage under such plans, the Company
will make such coverage available to the Executive on the same terms as is
customarily provided by the Company to the plan participants as modified from
time to time. The Executive is subject to all of the terms and provisions of the
Company’s benefit plans or policies. Exhibit 4 to this Agreement describes
specific benefits that will also be provided to the Executive at the expense of
the Company. The following specific benefits will also be provided to the
Executive at the expense of the Company:

 

  4.1.1 PTO. The Executive will be entitled to take four (4) weeks of Paid Time
Off (“PTO”) annually, calculated from the Executive’s anniversary date, during
the term of this Agreement. No additional compensation will be paid for failure
to take PTO.

 

5. Term. Unless this Agreement is terminated pursuant to the terms of paragraph
6 below, this Agreement will extend for a term (the “Employment Term”)
commencing on the Effective Date, and ending on January 3, 2015 (the “Initial
Expiration Date”). If not previously terminated, the Employment Term shall
automatically be extended for one (1) additional year on the Initial Expiration
Date and on each subsequent anniversary thereof, unless either the Executive of
the Company elects not to so extend the Employment Term by notifying the other
party, in writing, of such election not less than ninety (90) days prior to the
last day of the then-current Employment Term (each of the Initial Expiration
Date and the last day of any then-current extended Employment Term, the
“Expiration Date”).

 

Page 3



--------------------------------------------------------------------------------

6. Termination.

 

  6.1 Termination by Company. The Company will have the following rights to
terminate this Agreement:

 

  6.1.1 Termination without Cause. The Company may terminate the Executive’s
employment without Cause at any time by the service of written notice of
termination to the Executive specifying an effective date of such termination
(the “Termination Date”) not sooner than thirty (30) business days after the
date of such notice. In the event of elimination of the Executive’s job position
or material reduction in duties and/or reassignment of the Executive to a new
position of materially less authority or material reduction in Base Salary
(collectively referred to as the “Good Reason Conditions”), the Executive may
terminate the Executive’s employment if the Executive provides notice to the
Company within ninety (90) days of the initial existence of the Good Reason
Condition and a thirty (30) day period for the Company to cure the Good Reason
Condition. If the Company fails to cure the Good Reason Condition within the
thirty (30) day cure period, the Executive may terminate this Agreement within
thirty (30) days following the expiration of the cure period and it will be
deemed to be a termination without Cause. (The “Termination Date” in the event
of a termination by the Executive in connection with Good Reason Condition(s)
shall be the date specified in the Executive’s notice, which may be no earlier
than thirty (30) days following the delivery by the Executive of such notice.)
In the event the Executive is terminated without Cause, the Executive will
receive as termination compensation within thirty (30) days of the Termination
Date: (a) fifty-two (52) weeks of Base Salary in a lump sum payment (or, in the
event such termination occurs within two (2) years after a Change in Control (as
defined below), fifty-two (52) weeks of Base Salary plus the most recent actual
bonus (excluding signing bonuses) paid to the Executive during the twelve
(12) calendar months preceding the Change in Control (or, if the Executive’s
most recent annual bonus was paid semi-annually, then the two most recent
semi-annual bonuses paid to the Executive during the twelve (12) calendar months
preceding the Change in Control)) and (b) payment of any vacation pay accrued
but unused through the Termination Date.

The right to the foregoing termination compensation under clause (a) above is
subject to the Executive’s execution, on or before thirty (30) days following
the Termination Date, of the Company’s severance agreement which will operate as
a release of all legally waivable claims against the Company and its Affiliates,
and their respective partners, officers, directors, employees, agents and
representatives, and the Executive’s compliance with all of the provisions of
this Agreement, including all post-employment obligations.

For purposes of this Agreement, “Change of Control” means, and shall be deemed
to have occurred upon, either of the following events: (a) any “person” or
“group” within the meaning of those terms as used in Sections 13(d) and 14(d)(2)
of the Securities Exchange Act of 1933, other than Global Infrastructure
Management, LLC or an Affiliate thereof or a fund or investment vehicle managed
thereby or The Williams Companies, Inc. or its Affiliates (a “Third Party”),
shall become the direct or indirect beneficial owner, by way of merger,
consolidation, recapitalization, reorganization, purchase or otherwise, of more
than 50% of the voting power of the voting securities of the Company or (b) the
sale of other disposition, including by

 

Page 4



--------------------------------------------------------------------------------

way of liquidation, by the MLP or the Company of all or substantially all of its
assets, whether in a single or series of related transactions, to one or more
Third Parties. Notwithstanding the foregoing, neither the acquisition by Global
Infrastructure Management, LLC or an Affiliate thereof or fund or investment
vehicle managed thereby of additional voting power or voting securities held by
The Williams Companies, Inc. or its Affiliates, nor the acquisition by The
Williams Companies, Inc. or its Affiliates of additional voting power or voting
securities held by Global Infrastructure Management, LLC or an Affiliate thereof
or fund or investment vehicle managed thereby shall constitute a “Change of
Control” for purposes of clause (a) of the preceding sentence. Further, for
purposes of this Agreement, the following terms have the following respective
meanings. “Affiliate” means, with respect to any Person, any other Person that
directly or indirectly through one or more intermediaries controls, is
controlled by or is under common control with, the Person in question. The term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise and, for the avoidance
of doubt, a Person shall be deemed to have control over another person at an
ownership level of at least 50%, but control may be established at a lesser
percentage ownership under the appropriate circumstances. “Person” means an
individual or a corporation, limited liability company, partnership, joint
venture, trust, unincorporated organization, association, governmental agency or
political subdivision thereof or other entity.

 

  6.1.2 Termination for Cause. The Company may terminate the employment of the
Executive hereunder at any time for Cause (as hereinafter defined) (such a
termination being referred to in this Agreement as a “Termination For Cause”) by
giving the Executive written notice of such termination, which shall take effect
immediately upon the giving of such notice to the Executive. As used in this
Agreement, “Cause” means (a) the Executive’s breach or threatened breach of this
Agreement; (b) the Executive’s neglect of duties or failure to act, other than
by reason of disability or death; (c) the misappropriation, fraudulent conduct,
or acts of workplace dishonesty by the Executive with respect to the assets or
operations of the Company or any of its Affiliates; (d) the Executive’s failure
to comply with directives from superiors or written company policies; (e) the
Executive’s personal misconduct which injures the Company and/or reflects poorly
on the Company’s or its Affiliate’s reputation; (f) the Executive’s failure to
perform the Executive’s duties; or (g) the conviction of the Executive for, or a
plea of guilty or no contest to, a felony or any crime involving moral
turpitude. In the event this Agreement is terminated for Cause, the Company will
not have any obligation to provide any further payments or benefits to the
Executive after the Termination Date other than any base salary and vacation pay
accrued but unused through the Termination Date.

 

  6.2 Termination by the Executive. The Executive may voluntarily terminate the
Executive’s employment with or without cause by the service of written notice of
such termination to the Company specifying a Termination Date no sooner than
thirty (30) days after the date of such notice. The Company reserves the right
to end the employment relationship at any time after the notice date and to pay
the Executive through the notice date. If this Agreement is terminated by the
Executive in accordance with this paragraph, the obligations of the parties will
be controlled by paragraph 6.6.

 

Page 5



--------------------------------------------------------------------------------

  6.3 Incapacity of the Executive. If the Executive suffers from a physical or
mental condition which in the reasonable judgment of the Board prevents the
Executive in whole or in part from performing the duties specified herein for a
period of three (3) consecutive months, the Executive may be terminated.
Although the termination may be deemed as a termination for Cause, the Executive
will be entitled to receive within thirty (30) days of the Termination Date
(a) a payment of twenty-six (26) weeks of Base Salary in a lump sum; and
(b) payment of any vacation pay accrued but unused through the Termination Date.
Notwithstanding the foregoing, the amount payable under clause (a) above will be
reduced by any benefits payable under any disability plans provided by the
Company. The right to the foregoing compensation due under clause (a) above is
subject to the execution by the Executive or the Executive’s legal
representative, on or before thirty (30) days following the Termination Date, of
the Company’s severance agreement which will operate as a release of all legally
waivable claims against the Company and its Affiliates, and their respective
partners, officers, directors, employees, agents and representatives, and the
Executive’s compliance with all of the provisions of this Agreement, including
all post-employment obligations. In applying this paragraph, the Company will
comply with any applicable legal requirements, including the Americans with
Disabilities Act.

 

  6.4 Death of the Executive. If the Executive dies during the term of this
Agreement, this Agreement shall automatically terminate without compensation
except the Company will: (a) pay fifty-two (52) weeks of Base Salary in a single
lump sum payment within ninety (90) days of the date of the Executive’s death;
and (b) pay any vacation pay accrued but unused through the Termination Date.
Amounts payable under this paragraph 6.4 shall be paid to the beneficiary
designated on the Company’s universal beneficiary designation form in effect on
the date of the Executive’s death. If the Executive fails to designate a
beneficiary or if such designation is ineffective, in whole or in part, any
payment that would otherwise have been paid under this paragraph 6.4 shall be
paid to the Executive’s estate. The right to the foregoing compensation due
under clause (a) above is subject to the execution by the beneficiary, or as
applicable, the administrator of the Executive’s estate, within ninety (90) days
of the Executive’s death, of the Company’s severance agreement which will
operate as a release of all legally waivable claims against the Company and its
Affiliates, and their respective partners, officers, directors, employees,
agents and representatives.

 

  6.5 Expiration. If this Agreement is not terminated pursuant to any of the
preceding provisions of paragraph 6 or extended pursuant to paragraph 5 above or
otherwise extended by mutual written agreement of the parties prior to the
Expiration Date, this Agreement and the Executive’s employment will end and
Company will have no further obligation to provide any further payments or
benefits to the Executive after the Expiration Date other than any vacation pay
accrued but unused through the Expiration Date. Notwithstanding anything
contained herein, in no event shall a termination of the Executive’s employment
by reason of the expiration of the Employment Term or the Company’s election not
to renew the Employment Term constitute a Good Reason Condition or a termination
of the Executive’s employment by the Company without Cause.

 

Page 6



--------------------------------------------------------------------------------

  6.6 Effect of Termination or Expiration. The termination or expiration of this
Agreement will terminate all obligations of the Executive to render services on
behalf of the Company from and after the Termination Date or Expiration Date,
provided that the Executive will maintain the confidentiality of all information
acquired by the Executive during the term of the Executive’s employment in
accordance with paragraph 7 of this Agreement and the Executive shall comply
with all other post-employment requirements including, without limitation,
paragraphs 7, 8, 9, 10, 11, 12 and 13. Except as otherwise provided in paragraph
6 of this Agreement and payment of any vacation pay accrued but unused through
the Termination Date, no accrued bonus, severance pay or other form of
compensation will be payable by the Company to the Executive by reason of the
termination of this Agreement. All keys, entry cards, credit cards, files,
records, financial information, furniture, furnishings, equipment, supplies and
other items relating to the Company or its Affiliates in the Executive’s
possession will remain the property of the Company or its Affiliate who provided
such items, as applicable. The Executive will have the right to retain and
remove all personal property and effects which are owned by the Executive and
located in the offices of the Company or its Affiliates at a time determined by
the Company. All such personal items will be removed from such offices no later
than two (2) days after the Termination Date or Expiration Date, and the Company
is hereby authorized to discard any items remaining and to reassign the
Executive’s office space after such date. Prior to the Termination Date or
Expiration Date, the Executive will render such services to the Company as might
be reasonably required to provide for the orderly termination of the Executive’s
employment. Notwithstanding the foregoing and without discharging any
obligations to pay compensation to the Executive under this Agreement, after
notice of the Termination, the Company may request that the Executive not
provide any other services to the Company and not enter the Company’s premises
before or after the Termination Date. In the event that the Executive separates
employment with the Company, the Executive hereby grants consent to notification
by the Company to the Executive’s new employer about the Executive’s rights and
obligations under this Agreement. Upon such termination of employment, the
Executive further agrees to acknowledge compliance with this Agreement in a form
reasonably provided by the Company.

 

7. Confidentiality. The Executive recognizes that the nature of the Executive’s
services are such that the Executive will have access to information which
constitutes trade secrets, is of a confidential nature, is of great value to the
Company and/or is the foundation on which the business of the Company is
predicated. The Executive also acknowledges that, during the course of
employment, the Executive may have personal contact and conduct business with
the customers, suppliers and accounts of the Company. The Executive agrees not
to disclose to any person other than authorized executives of the Company or the
Company’s legal counsel nor use for any purpose, other than the performance of
this Agreement, any confidential information (“Confidential Information”).
Confidential Information includes data or material (regardless of form) which
is: (a) a trade secret (a trade secret shall include any formula, pattern,
device or compilation of information used by the Company in its business);
(b) provided, disclosed or delivered to the Executive by the Company, any
officer, director, employee, agent, attorney, accountant, consultant, or other
person or entity employed by the Company in any capacity, any customer, borrower
or business associate of the Company or any public authority having jurisdiction
over the Company of any business activity conducted by the Company; or
(c) produced, developed, obtained or prepared by or on behalf of the Executive
or the Company (whether or not such information was developed in the performance
of this Agreement) with respect to the Company or any assets oil and gas
prospects, business activities, officers, directors, executives, borrowers or
customers of the foregoing. The Executive acknowledges that the Executive will
obtain unique benefits from employment and the provisions contained in this
Agreement are reasonably necessary to protect the Company’s legitimate business
interests. On request by the Company, the Company will be entitled to the return
of any Confidential Information in the possession of the Executive. The
Executive also agrees that the

 

Page 7



--------------------------------------------------------------------------------

  provisions of this paragraph 7 will survive the termination, expiration or
cancellation of this Agreement for any reason. The Executive will deliver to the
Company all originals and copies of the documents or materials containing
Confidential Information. For purposes of paragraphs 7, 8, 9, 10, 11 and 12 of
this Agreement, the term “the Company” expressly includes any of the Company’s
Affiliates.

 

8. Non-Solicitation. The Executive agrees that during his/her employment
hereunder, and for the one (1) year period immediately following the separation
of employment for any reason, the Executive shall not solicit or contact any
established client or customer of the Company with a view to inducing or
encouraging such established client or customer to discontinue or curtail any
business relationship with the Company. The Executive further agrees that the
Executive will not request or advise any established clients, customers or
suppliers of the Company to withdraw, curtail or cancel its business with the
Company. Notwithstanding the foregoing, this paragraph 8 shall not preclude or
restrict the Executive from engaging in any such activities in connection with
his performance of services for the Company, the MLP or their Affiliates or
undertaken for the benefit of such persons (whether prior to, during, or after
his employment with the Company), and the Executive’s engaging in such
activities shall not violate the terms of this Agreement.

 

9. Non-Solicitation of Employees. The Executive covenants that during the term
of employment and for the one (1) year period immediately following the
separation of employment for any reason, Executive will neither directly nor
indirectly induce nor attempt to induce any executive or employee of the Company
to terminate his or her employment to go to work for any other company.
Notwithstanding the foregoing, this paragraph 9 shall not preclude or restrict
the Executive from engaging, with the Company’s consent, in any such activities
in connection with his performance of services for the Company, the MLP or their
Affiliates or undertaken for the benefit of such persons (whether prior to,
during, or after his employment with the Company), and the Executive’s engaging
in such activities with the Company’s consent shall not violate the terms of
this Agreement.

 

10. Reasonableness. The Company and the Executive have attempted to specify a
reasonable period of time and reasonable restrictions to which the provisions of
paragraphs 8 and 9 of this Agreement shall apply. The Company and the Executive
agree that if a court or administrative body should subsequently determine that
the terms of any of paragraphs 8 and 9 of this Agreement are greater than
reasonably necessary to protect the Company’s interest, the Company agrees to
waive those terms which are found by a court or administrative body to be
greater than reasonably necessary to protect the Company’s interest and to
request that the court or administrative body reform this Agreement specifying a
reasonable period of time and such other reasonable restrictions as the court or
administrative body deems necessary.

 

11. Equitable Relief. The Executive acknowledges that the services to be
rendered by the Executive are of a special, unique, unusual, extraordinary, and
intellectual character, which gives them a peculiar value, and the loss of which
cannot reasonably or adequately be compensated in damages in an action at law;
and that a breach by the Executive of any of the provisions contained in this
Agreement will cause the Company irreparable injury and damage. The Executive
further acknowledges that the Executive possesses unique skills, knowledge and
ability and that any material breach of the provisions of this Agreement would
be extremely detrimental to the Company. By reason thereof, the Executive agrees
that the Company shall be entitled, in addition to any other remedies it may
have under this Agreement or otherwise, to injunctive and other equitable relief
to prevent or curtail any breach of this Agreement by him/her.

 

Page 8



--------------------------------------------------------------------------------

12. Proprietary Matters. The Executive expressly understands and agrees that any
and all improvements, inventions, discoveries, processes, know-how or
intellectual property that are generated or conceived by the Executive during
the term of this Agreement, whether generated or conceived during the
Executive’s regular working hours or otherwise, will be the sole and exclusive
property of the Company. Whenever requested by the Company (either during the
term of this Agreement or thereafter), the Executive will assign or execute any
and all applications, assignments and or other instruments and do all things
which the Company deems necessary or appropriate in order to permit the Company
to: (a) assign and convey or otherwise make available to the Company the sole
and exclusive right, title, and interest in and to said improvements,
inventions, discoveries, processes, know­ how, applications, patents,
copyrights, trade names or trademarks; or (b) apply for, obtain, maintain,
enforce and defend patents, copyrights, trade names, or trademarks of the United
States or of foreign countries for said improvements, inventions, discoveries,
processes or know-how. However, the improvements, inventions, discoveries,
processes or know-how generated or conceived by the Executive and referred to
above (except as they may be included in the patents, copyrights or registered
trade names or trademarks of the Company, or corporations, partnerships or other
entities which may be affiliated with the Company) shall not be exclusive
property of the Company at any time after having been disclosed or revealed or
have otherwise become available to the public or to a third party on a
non-confidential basis other than by a breach of this Agreement, or after they
have been independently developed or discussed without a breach of this
Agreement by a third party who has no obligation to the Company or its
Affiliates. The foregoing will not prohibit any activities which are expressly
permitted by the under paragraph 3 of this Agreement during the term of this
Agreement.

 

13. Arbitration. Any disputes, claims or controversies between the Company and
the Executive including, but not limited to those arising out of or related to
this Agreement or out of the parties’ employment relationship, shall be settled
by arbitration as provided herein. This agreement shall survive the termination
or rescission of this Agreement. All arbitration shall be in accordance with
Rules of the American Arbitration Association, including discovery, and shall be
undertaken pursuant to the Federal Arbitration Act. Arbitration will be held in
Oklahoma City, Oklahoma unless the parties mutually agree to another location.
The decision of the arbitrator will be enforceable in any court of competent
jurisdiction. The parties, however, agree that the Company shall be entitled to
obtain injunctive or other equitable relief to enforce the provisions of this
Agreement in a court of competent jurisdiction. The parties further agree that
this arbitration provision is not only applicable to the Company but its
Affiliates, officers, directors, employees and related parties.

 

14. Miscellaneous. The parties further agree as follows:

 

  14.1 Time. Time is of the essence of each provision of this Agreement.

 

  14.2 Notices. Any notice, payment, demand or communication required or
permitted to be given by any provision of this Agreement will be in writing and
will be deemed to have been given when delivered personally or by telefacsimile
to the party designated to receive such notice, or on the date following the day
sent by overnight courier, or on the third (3rd) business day after the same is
sent by certified mail, postage and charges prepaid, directed to the following
address or to such other or additional addresses as any party might designate by
written notice to the other party:

To the Company:

Access Midstream Partners GP, L.L.C.

6100 N. Western Ave.

Oklahoma City, OK 73118

Attn: Cheri Shepard

Fax: (405) 849-3901

 

Page 9



--------------------------------------------------------------------------------

With a Copy to:

Global Infrastructure Management, LLC

12 East 49th Street

38th Floor

New York, New York 10017

Attn: Will Brilliant

Fax: (646) 282-1580

With a Copy to:

Global Infrastructure Management UK Limited

Cardinal Place, 80 Victoria Street

London SW1E5JL

United Kingdom

Attn: Joseph Blum

Fax: +44 207 798 0530

To the Executive:

 

  David C. Shiels at the last address on file in the Company’s personnel files.

 

  14.3 Assignment. Neither this Agreement nor any of the parties’ rights or
obligations hereunder can be transferred or assigned without the prior written
consent of the other parties to this Agreement; provided, however, that the
Company may assign this Agreement to any wholly-owned direct or indirect
subsidiary of the Company or the MLP without the Executive’s consent as well as
to any purchaser of the Company. Notwithstanding the foregoing, without the
consent of the Board, the Company may not assign this Agreement to any Affiliate
of the Company that is not a wholly owned direct or indirect subsidiary of the
Company or the MLP or another entity that provides services to the Company or
the MLP.

 

  14.4 Construction. If any provision of this Agreement or the application
thereof to any person or circumstances is determined, to any extent, to be
invalid or unenforceable, the remainder of this Agreement, or the application of
such provision to persons or circumstances other than those as to which the same
is held invalid or unenforceable, will not be affected thereby, and each term
and provision of this Agreement will be valid and enforceable to the fullest
extent permitted by law. Except as provided for in paragraph 13, this Agreement
is intended to be interpreted, construed and enforced in accordance with the
laws of the State of Oklahoma.

 

  14.5 Entire Agreement. This Agreement, any documents executed in connection
with this Agreement, any documents specifically referred to in this Agreement
and the Employment Policies Manual constitute the entire agreement between the
parties hereto with respect to the subject matter herein contained, and no
modification hereof will be effective unless made by a supplemental written
agreement executed by all of the parties hereto. This Agreement cancels and
supersedes any and all prior agreements and understandings between the parties
hereto respecting the employment of the Executive by the Company.

 

  14.6 Binding Effect. This Agreement will be binding on the parties and their
respective successors, legal representatives and permitted assigns. In the event
of a merger, consolidation, combination, dissolution or liquidation of the
Company, the performance of this Agreement will be assumed by any entity which
succeeds to or is transferred the business of the Company as a result thereof,
and the Executive waives the consent requirement of paragraph 14.3 to effect
such assumption.

 

Page 10



--------------------------------------------------------------------------------

  14.7 Supersession. On execution of this Agreement by the Company and the
Executive, the relationship between the Company and the Executive will be bound
by the terms of this Agreement, any documents executed in connection with this
Agreement, any documents specifically referred to in this Agreement and the
Employment Policies Manual. In the event of a conflict between the Employment
Policies Manual and this Agreement, this Agreement will control in all respects.

 

  14.8 Third-Party Beneficiaries. The Company’s Affiliates (specifically
including the MLP) are beneficiaries of all terms and provisions of this
Agreement and entitled to all rights hereunder. The Executive and the Company
expressly intend that the MLP shall be an intended third party beneficiary and
shall have standing to enforce all of the provisions of this Agreement as if it
were a party hereto. For the avoidance of doubt, the right to terminate the
Executive’s employment may be exercised only by the Company, subject to
paragraph 6.7.

 

  14.9 Section 409A. This Agreement is intended to comply with or be exempt from
Internal Revenue Code Section 409A and related U.S. Treasury regulations or
pronouncements (“Section 409A”) and any ambiguous provision will be construed in
a manner that is compliant with or exempt from the application of Section 409A.
Notwithstanding any provision to the contrary in this Agreement, if the
Executive is deemed on his Termination Date to be a “specified employee” within
the meaning of that term under Section 409A(a)(2)(B) of the Internal Revenue
Code, then the payments and benefits under this Agreement that are subject to
Section 409A and paid by reason of a termination of employment shall be made or
provided (subject to the last sentence hereof) on the later of (a) the payment
date set forth in this Agreement or (b) the date that is the earliest of (i) the
expiration of the six-month period measured from the date of the Executive’s
termination of employment or (ii) the date of the Executive’s death (the “Delay
Period”). Payments subject to the Delay Period shall be paid to the Executive
without interest for such delay in payment. To the extent required to comply
with Section 409A, references to a “resignation,” “termination” “termination of
employment” or like terms throughout this Agreement shall be interpreted
consistent with the meaning of “separation from service” under Section 409A.

[Signatures on following page]

 

Page 11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Agreement effective the
date first above written.

 

COMPANY ACCESS MIDSTREAM PARTNERS GP, L.L.C. By:   /s/ Regina L. Gregory Name:  
Regina L. Gregory Title:   Vice President – Legal & General Counsel EXECUTIVE
David C. Shiels By:   /s/ David C. Shiels

 

Page 12



--------------------------------------------------------------------------------

EXHIBIT 4

TO EMPLOYMENT AGREEMENT OF

David C. Shiels

 

1. Base Salary. An annual base salary (the “Base Salary”), at the initial rate
of not less than $400,000 will be paid to the Executive in regular installments
in accordance with the Company’s designated payroll schedule. The Company, with
the approval of the Board, may increase Base Salary based upon the Executive’s
annual performance reviews.

 

2. Bonus Compensation. The Company may periodically pay bonus compensation to
the Executive. Any bonus compensation is subject to the requirement that the
Executive be an active full-time employee of the Company on the bonus payment
date selected by the Company, and will be at the absolute discretion of the
Company in such amounts and at such times as the Board may determine. The
Executive recognizes and acknowledges that the award of bonuses is not
guaranteed or promised in any way and that the payment of any bonus compensation
shall be contingent upon the achievement of performance objectives, in each
case, as determined in the discretion of the Company, with the approval of the
Board. Additionally, in the event the Executive resigns employment, the
Executive shall not be eligible for any bonus compensation that may have
otherwise been payable after such initial notice of resignation.

The Executive shall be eligible to receive a target annual bonus for 2012 equal
to $200,000. The Executive was paid $100,000 of the $200,000 targeted 2012
annual bonus on July 13, 2012. Any additional amount of such 2012 annual bonus
that the Company determines to pay to the Executive shall be paid not later than
January 31, 2013, provided that the Executive is an active full-time employee of
the Company on the payment date.

Any bonus compensation that the Company determines to pay to the Executive shall
be paid by separate check apart from the Executive’s Base Salary described above
in paragraph 1, net of standard, appropriate employment-related deductions
(including federal income tax at the applicable supplemental tax withholding
rate), under the appropriate Internal Revenue Service (“IRS”) guidelines, and
applicable state and payroll taxes. The Company, with the approval of the Board,
in their discretion can potentially increase the bonus targets based on the
Executive’s annual performance review. Bonuses up to the target amounts will be
made in cash payment only, whereas bonuses exceeding targets may be paid in the
form of cash or equity interests as determined in the discretion of the Company,
with the approval of the Board. The Executive recognizes and acknowledges that
targets provided above, are not guaranteed or promised in any way and payment of
any bonus compensation shall be contingent upon the Executive’s and the
Company’s performance as determined in the discretion of the Company, with the
approval of the Board. Additionally, in the event the Executive resigns
employment, the Executive shall not be eligible for any bonus compensation that
may have otherwise been payable after such initial notice of resignation.

 

3. Equity Compensation.

In addition to the compensation set forth in paragraphs 1 and 2 of this Exhibit
4, the Executive may periodically receive grants of Access Midstream Partners,
L.P. restricted units or other awards under the Access Midstream Long Term
Incentive Plan (the “LTIP”). In order to be eligible for any equity compensation
awards, the Executive must be an active full-time employee of the Company on the
equity grant dates. Further, the terms and provisions of the equity compensation
plans control and direct the terms and conditions of such awards and any
conflict between this Agreement and the equity compensation plans will be
resolved in favor of the terms and provisions of the equity compensation plans
and any applicable award agreements that the Executive may be issued.

 

Page 13



--------------------------------------------------------------------------------

The Executive will be eligible to receive a targeted 2012 equity unit award with
an aggregate fair market value of $200,000. A portion of such target award
($150,000) shall represent the Executive’s 2012 equity award opportunity and a
portion of such award ($50,000) shall represent a one-time retention award in
connection with the transactions contemplated by those certain Purchase
Agreements, each dated June 7, 2012, by and among Chesapeake Midstream Holdings,
L.L.C. and GIP II Eagle Holdings Partnership, L.P. (by assignment). Of the
$200,000 targeted 2012 equity unit award, the Company granted to the Executive a
portion of such equity unit award with a fair market value of $125,000
(consisting of the $50,000 retention award referenced above and $75,000 of the
Executive’s 2012 equity award opportunity) on July 2, 2012. Any additional
portion of such target equity award that the Company determines to grant to the
Executive shall be granted not later than January 31, 2013, provided that the
Executive is an active full-time employee of the Company on the date of grant.
The terms of the award will be governed by the LTIP plan document and the
related award agreement.

 

Page 14